Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 4, 1991, which dismissed petitioner’s proceeding brought pursuant to CPLR article 78 to annul the determination of respondent Board of Trustees of the New York City Employees’ Retirement System, inter alia, certifying petitioner to the Department of Personnel for registry as a preferred eligible, unanimously affirmed, without costs.
Confronted with conflicting medical opinion, the Board of Trustees was entitled to rely upon the opinion of the members of the Medical Board as to the status of petitioner’s disability. Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.